Citation Nr: 0114065	
Decision Date: 05/18/01    Archive Date: 05/23/01

DOCKET NO.  00-14 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), located in 
Atlanta, Georgia. 

In September 2000, at a Board hearing, the veteran and his 
representative presented evidence pertinent to his claim.  At 
the time he also submitted a written waiver, waiving his 
right to have the RO examine newly submitted material in the 
first instance.  Accordingly, all such newly submitted 
material is presently within the purview of the Board's 
jurisdiction and has been considered by the Board in reaching 
a decision in this matter.  See 38 C.F.R. §§ 19.37(a), 
20.1304(c) (2000).

FINDINGS OF FACT

1.  The highest level of education attained by the veteran is 
a college degree. 

2.  The veteran has post-service work experience in computer 
sales. He is not currently working and reportedly last worked 
full time in 1998. 

3.  The veteran is service connected for a post-traumatic 
stress disorder, a left knee condition, a right knee 
condition and lumbosacral strain.

4.  The competent and probative evidence of record indicates 
that the veteran's service-connected disabilities are of 
sufficient severity as to prevent him from engaging in 
substantially gainful employment consistent with his 
educational attainment and occupational experience, without 
regard to age or non-service-connected disabilities. 



CONCLUSION OF LAW

The criteria for TDIU have been met. 38 U.S.C.A. 1155, 5107 
(West 1991); 38 C.F.R. 3.340, 3.341, 4.16 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  The Board observes that recently enacted 
legislation has eliminated the concept of a well-grounded 
claim and redefined the obligations of VA with respect to the 
duty to assist.  VCAA Pub. L. No. 106-475, § 4, 114 Stat. 
2096 (2000)  (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5106, 5107).

The VCAA, Pub.L.No. 106-475, §§ 3 and 7, 114 Stat. 2096, 
2996-2100 (2000) sets forth four different aspects of the 
VA's duty to assist the veteran in the development of his 
claim: (1) a general duty to assist the veteran in obtaining 
evidence of the claim; (2) a duty to assist in obtaining 
records that the veteran adequately identifies; (3) for 
compensation claims, a duty to assist in obtaining service 
records and any other relevant records held by a federal 
body; and (4) a duty to provide necessary medical 
examinations and opinions for compensation.  VCAA, Pub. L. 
No. 106-475§ 3(a) 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).

The Board is of the opinion that there is sufficient medical 
evidence on file to allow for a determination on the claim of 
entitlement to individual unemployability benefits.  The RO 
has made reasonable efforts to obtain evidence necessary to 
substantiate the appellant's claim, including any relevant 
records adequately identified by the appellant, as well as 
those authorized by him to be obtained.   The RO scheduled 
the veteran for VA examinations pertinent to his complaints, 
which were accomplished.  A review of the post-examination 
reports indicates that the examinations were adequate for VA 
purposes.  VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  

VA and non-VA records pertinent to service and various 
examination reports are all contained in the claims folder.  
There is no indication that additional pertinent treatment 
records are necessary for the adjudication of this matter.

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claim is required to comply with the duty to assist as 
mandated by the VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).

In reaching this determination, the Board has considered the 
change in law with regard to the duty to assist since the 
most recent statement of the case was issued to the 
appellant.  However, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation without it first being considered by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

Moreover, a remand for adjudication by the RO would only 
serve to further delay resolution of the appellant's claim.  
VA has already met all obligations to the appellant under 
this new legislation.  Moreover, the appellant has been 
afforded the opportunity to submit evidence and/or argument 
on the merits of the issue on appeal.  

In the statement of the case and the supplemental statement 
of the case the veteran was appropriately notified of 
applicable law and regulations as well as the evidence 
considered in deciding to deny his claim for individual 
unemployability benefits. Moreover, the veteran was apprised 
of his appellate rights, which he subsequently exercised in 
bringing this matter before the Board.

In view of the foregoing, as well as the RO having complied 
with the necessary notification obligations, the Board is 
satisfied that all the facts relevant to the claim have been 
properly developed, and that no further assistance to the 
veteran is required. VCAA, Pub.L.No 105-475, §§  3(a), 4, 114 
Stat. 2096, 2097-2099 (2000) (to be codified at 38 U.S.C. 
§ 5103A, 5107).

Factual History

The veteran is service-connected for post-traumatic stress 
syndrome, which has been evaluated as 50 percent disabling.  
He is also service connected for left and right knee 
conditions, which have been found to be 30 percent and 10 
percent disabling, respectively.  The veteran is also service 
connected for lumbosacral strain secondary to his left knee 
disability, which was determined to be 20 percent disabling 
for that disorder, and for a scar on the right forehead which 
was determined to be 10 percent disabling.  He is in receipt 
of a combined rating of 80 percent for service connected 
disabilities.

With regard to the veteran's employment, he reports 
difficulty maintaining steady employment, noting that he has 
had 21 separate employment positions since college.  He noted 
further that since 1989, the duration of his employment has 
decreased. 

The veteran reported that he left each of his places of 
employment without incident, except for one assault which 
occurred in or about 1994 or 1995, while the veteran was 
employed at West Coast Restaurant Equipment.  He explained 
that a subordinate was "giving him lip" such that the 
veteran punched him.  

When explaining his leaving other positions, the veteran 
stated in the claims form that he found it difficult if not 
impossible to communicate his concerns or needs with his 
employer.  His past employers, include West Coast Restaurant 
Equipment, Southern Business Management, BTI, Gaffers 
Department Store, International Case Register, Manufacturing 
Data Systems, and Data General, among others.

The veteran reported working for the Internal Revenue Service 
on a temporary basis in 1999.  However, as of the September 
2000 hearing, the veteran has remained unemployed.

The veteran sought assistance with the VA Vocational 
Rehabilitation and Counseling Division (VR&C).  The 
counseling psychologist or vocational rehabilitation 
specialist determined that although the veteran was 
technically eligible for vocational rehabilitation service, 
his PTSD made him infeasible for training.  They informed him 
that once he had experienced significant improvement he could 
return to VR&C for further evaluation.  The personnel at VR&C 
noted that the veteran's PTSD caused to him to lose 
employment.

Pertinent Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. 1155; 38 C.F.R. Part 4 
(2000). 

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from disease 
and injuries incurred in or aggravated during military 
service and their residual conditions in civil occupations. 
38 U.S.C.A. 1155; 38 C.F.R. 4.1 (2000). 

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that the veteran meets the schedular 
requirements.  If there is only one service-connected 
disability, this disability should be rated at 60 percent or 
more, if there are two or more disabilities, at least one 
should be rated at 40 percent or more with sufficient 
additional service-connected disability to bring the 
combination to 70 percent or more.  The existence of non-
service-connected disabilities will be disregarded if the 
above stated percentage requirements are met and the 
veteran's service-connected disabilities render him incapable 
of substantial gainful employment.  38 C.F.R. 4.16(a) (2000). 

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled. Total 
disability will be considered to exist when there is present 
any impairment of mind or body, which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. 3.340 (2000). 

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. 3.341 (2000). 

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. 
4.15 (2000). 

In Fisher v. Principi, 4 Vet. App. 57, 59-60 (1993), the 
United States Court of Appeals for Veterans Claims (the 
Court) held that in a claim for a TDIU, if the rating did not 
entitle the veteran to a total disability under 38 C.F.R. 
4.16(a), the rating board must also consider the 
applicability of 38 C.F.R. 4.16(b). 

The established VA policy is that all veterans who are unable 
to secure or follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated as 
totally disabled under 38 C.F.R. 4.16(b). 

An unemployability rating is based primarily upon average 
impairment of earning capacity. 38 C.F.R. 4.15. 

Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. §§ 3.340(a), 
4.15. 

Entitlement to individual unemployability must be established 
solely on the basis of impairment from service-connected 
disabilities, disability from non-service connected 
conditions will not be considered. 38 C.F.R. 3.341(a), 4.19 
(2000). 

Under the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4 (2000), a total rating for compensation 
may be assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age. The veteran's work history 
and educational background are also given consideration. The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria. Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992). 

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment. Substantially gainful employment is "that which 
is ordinarily followed by the non-disabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides." Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991). This suggests a 
living wage. Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991). The ability to work sporadically or obtain marginal 
employment is not substantially gainful employment. Moore, 1 
Vet. App. at 358. 

Notwithstanding, a grant of a total rating based on 
individual unemployability is dependent on a finding that the 
individual meeting the schedular requirements is unable to 
secure or follow substantially gainful employment as a result 
of service-connected disabilities.

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities. 38 C.F.R. 3.340, 3.341, and 4.16. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. 3.102, 4.3 (2000). 

Analysis

The evidence is reasonably supportive of a finding that the 
veteran is unable to follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The veteran's work history shows an inability to maintain 
employment, with him working in 21 different positions since 
college.  He has been unemployed for the last several years.  
He subjectively reports difficulty maintaining a job as a 
result of his PTSD and other disabilities.  He states that he 
has difficulty communicating with his employer.  See 
Cartright v. Derwinski, 2 Vet.App. 24 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Smith v. Derwinski, 2 Vet. 
App. 147 (1992); Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).  His anger management difficulties have reportedly 
resulted in one acknowledged assault.  The veteran reports 
doubling his mental health medication above the authorized 
dosages in order to attend work.  The counselor at VR&C 
linked the veteran's employment difficulties to his service-
connected PTSD, stating that the veteran loses employment as 
a result of his PTSD.  He was evaluated at VR&C as legally 
eligible for vocational training; however, he was not 
admitted to the program, as he was deemed infeasible for 
training as a result of his service-connected PTSD.  See 
38 C.F.R. § 4.18.  

The veteran also credibly reports that his service-connected 
leg condition makes it difficult for him to stand for long 
periods of time and as a result, he was unable to sustain his 
employment at a department store position.   See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Smith v. Derwinski, 2 Vet. App. 147 
(1992). 

Moreover, the veteran meets the schedular requirements of 
38 C.F.R. § 4.16(a).  He has two or more service connected 
disabilities, at least one of which is rated at 40 percent or 
more, with additional service-connected disabilities which in 
toto, combine to more than 70 percent.  Specifically, the 
veteran's service connected disabilities combine to create a 
rating of 80 percent.  Accordingly, the veteran meets the 
schedular requirements and is unable to secure and follow a 
substantially gainful occupation by reason of his service-
connected disability.  Therefore pursuant to 38 C.F.R. § 4.16 
he is rated as totally disabled.  For these reasons, the 
veteran is entitled to TDIU rating under present regulations.

The Board further notes that the IRS employed the veteran in 
1999; however, the facts indicated that such employment was 
temporary in nature, and even as such, the veteran reports 
great difficulty in meeting the obligations of that position. 
Accordingly the Board finds such employment to be marginal 
for evaluation purposes under 38 C.F.R. § 4.16(a).  The 
ability to work sporadically or obtain marginal employment is 
not the gainful employment contemplated under 38 C.F.R. 
§§ 4.15, and 4.16.  See 38 C.F.R. §§ 4.15, 4.16; Moore, 1 
Vet. App. at 358. 


ORDER

Entitlement to TDIU is granted, subject to law and 
regulations governing the award of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

